DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in People’s Republic of China on 10/11/2017. The Applicant has filed a certified copy of the CN201710941056.0 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 3/31/2020 are accepted to by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 107102058) in view of Fine et al. (US 2014/0152801).

Regarding claim 1, Huang teaches a detection device (Huang Xiwel, CN107102058) based on the shadow imaging of platelets (Figs. 1-2, image collecting module 3 for collecting samples of the shadow image; [0025]), characterized in that the device comprises a shadow imaging device (Fig. 1 shows imaging and its detection system, [0018]), an light source (the light source module is arranged above the lens less image acquisition module 3, [0025]), a chip control system (Circuit board 33, [0020], Fig. 1, PCB 33, “printed circuit board controlling operation of lens-free image collecting module”, [claim 1]),
                         
    PNG
    media_image1.png
    713
    533
    media_image1.png
    Greyscale

 a processing system (“a light source module and an image analysis module”, [0009]); the shadow imaging device comprises an image sensor chip (image sensor die 31, Fig. 1) and a microfluidic chip (see annotated Fig. 1); the microfluidic chip is fixed to the surface of the image sensor chip (annotated figure 1 shows the microfluidic chip is fixed to the surface of the image sensor chip 31); the surface of the image sensor chip serves as a substrate of the microfluidic chip (annotated figure 1 shows the surface of the image sensor chip 31 serves as a substrate of the microfluidic chip); a cavity on the microfluidic chip (see label cavity on annotated Fig. 1) and the surface of the image sensor chip form a sample chamber (see annotated Fig. 1); the light source is arranged directly above the shadow imaging device (the light source module is arranged on the upper part of the lens-free image collecting module, [abstract], “the light source module from the non-lens image collecting module 3 above the projection”, [0025]), and a light source is located on an optical axis of the shadow imaging device and covers the surface of the whole image sensor chip (see light rays shown above sensor chip; “the light source module from the non-lens image collecting module 3 above the projection”, [0024); the chip control system is connected to the image sensor chip to drive and control the operation and data readout of the image sensor chip (the image analysis module connected electrically connected with the printed circuit board, [abstract]; “the image analysis module connected electrically connected with the printed circuit board”, [0009]; “module 3 comprises an image sensor die 31, a second microfluidic channel 32 and printed circuit board 33, the second micro-fluidic channel 32 the die 31 surface bonding. after bonding the second microfluidic channel 32 (or also called micro-fluidic chip) and the sensor package”, [0023-0024], “lens-free microfluidic imaged on an image sensor chip through the integrated printed circuit board”, [summary of invention]); the processing system (the image analysis module, [0025]) is connected to the image sensor chip to calculate and process data transmitted by the image sensor chip (“the image analysis module connected with the printed circuit board 33 electrically … an interface output on the printed circuit board 33 to the image analysis module to detect and analyze the sample after detecting from the second microfluidic channel”, [0025]); and, the system is connected to the processing system to process data result (“an interface output on the printed circuit board 33 to the image analysis module to detect and analyze the sample after detecting from the second microfluidic channel”, [0025]; “the light source module and connected to printed circuit board 33 fixing structure, the small lamp light source module uses white light or a specific frequency spectrum. the image analysis module connected with the printed circuit board 33 electrically … the image analysis module connected with the printed circuit board 33 electrically” [0024-0025]; “lens-free microfluidic imaged on an image sensor chip through the integrated printed circuit board”, [summary of invention]).
Huang doesn’t explicitly teach an LED light source, a data storage and a data display system; the image sensor chip has a megapixel scale and a submicron pixel size; the data display system is connected to the data storage and processing system to display the processed data result.
Huang and Fine are related as image detection device. 
Fine teaches an LED light source (“the light source may comprise monochromatic or quasi-monochromatic sources such as LEDs or lasers that can be switched at high speed”, [0203]), a data storage (“The device can include a variety of hardware including memory, storage, wireless, and wired communication devices, and one or more microprocessors”, [0236]) and a data display system (“A display 517 can aid the user in controlling the blood count and can present results to the user.”, [0236]); the image sensor chip has a megapixel scale and a submicron pixel size (“the sensor 102, which we use to refer to the light sensitive area of the chip 104, can operate as a charge-coupled device (CCD) or as a complementary metal-oxide semiconductor (CMOS) sensor technology. Other imaging regimes may be possible”, [0107], “operate the sensor in a mode in which the physical pixel resolution can be enhanced by capturing multiple exposures at slightly different positions of the sample relative to the sensor or the light source or both. The resulting data are then interpolated to provide an effectively higher (sub-pixel) resolution. Sensors in which the pixels are smaller than the diffraction limit of light will yield relatively high physical pixel resolutions and therefore will be particularly useful for the system, In general, for many implementations, the smaller the pixels the better”, [0109]; “dimension of the sensor could be in the range of 0.1 millimeters to 10 centimeters, the total number of pixels could be in the order of 5 thousands to 100 billions, and the pitch could be on the order of 0.1 microns to 5 microns”, [0182]’ “to control the sensor for reading and to acquire and use the sensed pixel values read from the sensor, electrical signals, data, and commands can be passed from component to component in the system and processed and reprocessed to provide a high resolution image of the sample”, [0127]; “In various implementations, any combination of two or more of the sensor 102, the chip 104, the headboard 106, the control unit 108, and the user device 110 can have a variety of mechanical and electrical connections among them. In addition, mechanical, fluid flow, electronic, software, data processing, communication, storage, and electrical functions needed for various operations can be distributed in a variety of ways”, [0106], also see “sensor 102 through the chip 104” [0128]; “the control unit 108 can process the pixel values received from the headboard to produce corresponding streams of image data”, [0128]; “sample 101”, [0112]; “images based on the fluorescence are displayed to a clinician during a surgical procedure”, [0030], “There is a processing unit. The processing unit includes at least one of a controller, an illuminator, and a display”, [0047]); 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang to include a LED light source, a data storage and a data display system; wherein the image sensor chip has a megapixel scale and a submicron pixel size; the data display system is connected to the data storage and processing system to display the processed data result as taught by Fine for the predictable result of acquiring high resolution image directly from a close distance, store and analyze the data and display as taught by Fine in summary [0009-0012].
Regarding claim 3, a detection device based on the shadow imaging of platelets according to claim 1 is rejected (see above).
Huang in view of Fine teaches the detection device based on the shadow imaging of platelets according to claim 1.
Huang further teaches the detection device based on the shadow imaging of platelets, characterized in that the microfluidic chip is directly attached to the surface of the image sensor chip, and the microfluidic chip is made from glass and organic polymer (Fig. 1 shows the microfluidic chip is directly attached to the surface of the image sensor chip, see annotated Fig. 1; “microfluidic channel is integrally made of the same kind of material, the material is polydimethylsiloxane” [0012]; “microfluidic channel 14 is integrally manufactured with the same material, the material is typically polydimethylsiloxane (PDMS)”, [0024].
Regarding claim 4, a detection device based on the shadow imaging of platelets according to claim 1 is rejected (see above).
Huang in view of Fine teaches the detection device based on the shadow imaging of platelets according to claim 1.
Huang further teaches the detection device based on the shadow imaging of platelets, characterized in that a liquid inlet and a microfluidic channel are further formed on the microfluidic chip and the microfluidic channel is communicated with the cavity (see annotated Fig. 1; liquid storage tank 13 and a waste liquid tank 5, [0020]).
Regarding claim 5, a detection device based on the shadow imaging of platelets according to claim 1 is rejected (see above).
Huang in view of Fine teaches the detection device based on the shadow imaging of platelets according to claim 1.
Huang further teaches the detection device based on the shadow imaging of platelets, characterized in that the cavity on the microfluidic chip is rectangular.  
Huang in view of Fine does not teach the cavity is elliptic, circular or fusiform.
However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device cavity of Huang in view of Fine to elliptic, circular or fusiform. Since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of the cavity for the predictable result of matching the shape of the sensor.
Regarding claim 6, a detection device based on the shadow imaging of platelets according to claim 1 is rejected (see above).
Huang in view of Fine teaches the detection device based on the shadow imaging of platelets according to claim 1.
Huang further the detection device based on the shadow imaging of platelets, characterized in that the sample to be detected in the sample chamber is arranged in a single layer (Figure 1 shows a single layer); 
Fine teaches the distance D from the sample to be detected in the sample chamber to an actual light-sensing region of the image sensor chip is greater than or equal to 1 µm and less than or equal to 500 µm (“sample is either in direct contact with the light sensitive features of sensor, or light emitting features of the light source, without any intervening material, or the sample may be nearly in contact with the light sensitive or emitting features”, [0097-0098]); 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang in view of Fine to include the distance D from the sample to be detected in the sample chamber to an actual light-sensing region of the image sensor chip is greater than or equal to 1 µm and less than or equal to 500 µm as taught by Yan for the predictable result of obtaining better the image with resolution.
Fine teaches “A wide variety of techniques and devices can be used to form and maintain a height (e.g., a precise height)”, [0148]. 
Huang in view of Fine doesn’t explicitly teach the height Z of the sample chamber in a direction perpendicular to the surface of the image sensor chip is greater than or equal to 1 µm and less than or equal to 50 µm.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have the height Z of the sample chamber in a direction perpendicular to the surface of the image sensor chip is greater than or equal to 1 µm and less than or equal to 50 µm for the predictable result of enabling higher resolution of the image.
Regarding claim 8, Huang teaches a detection method based on the shadow imaging of platelets (refer to CN 107102058. module 3 for collecting samples of the shadow image, [0025]), comprising following detection steps: 
                    
    PNG
    media_image2.png
    972
    727
    media_image2.png
    Greyscale

step 1: fixing a microfluidic chip (see annotated Fig. 1 and 2 above) to the surface of an image sensor chip (sensor 31, Fig. 1) to form a sample chamber (see label chamber on annotated Fig. 1 above), and injecting a proper amount of sample to be detected into the sample chamber (inlet from storage tank 13 and outlet to waste liquid tank 5;“liquid storage tank 13, first microfluidic channel 14 and first micro-hose 2, non-lens image acquisition module 3, a die 31, a second microfluidic channel 32, printed circuit board 33, the second micro tube 4 and a waste liquid tank 5” [0020] step 2: illuminating the sample placed in the sample chamber by using an light source as a lighting source of a shadow imaging device (“image collecting module 3”, [0020]; “the light source module is arranged above the lens less image acquisition module 3, [0025]), and optically projecting and/or photographing the sample to be detected directly by the image sensor chip to obtain a projected image of the sample (“the light source module is arranged on the upper part of the lens-free image collecting module”, [abstract], “the light source module from the non-lens image collecting module 3 above the projection”, [0025]; “the liquid storage tank 13 the form of a circle, the liquid storage tank 13 by acoustic surface wave micro-driving module 1 drive. the first microfluidic channel 14 set on the liquid storage tank 13 connected with the outlet, the first fluidic tube 2 connecting reservoir 13 connected with the outlet of the first microfluidic channel 14 and access without lens image collecting module 32 of the second microfluidic channel 3. the lens-free image collecting module 3 comprises an image sensor die 31” [0024])  the physical pixel size occupied by a directly-projected image of abnormally-sized platelets on the image sensor chip (see annotated Fig. 1; “the light source module from the non-lens image collecting module 3 above the projection”, [0024);), and the physical pixel size occupied by a directly-projected image of normally-sized platelets (Fig. 2 shows platelets of different sizes, normal and abnormal); and step 3: statistically analyzing the shadow imaging results of the sample in the step 2 (the image analysis module connected with the printed circuit board 33), and obtaining the number and proportion of the abnormally-sized platelets in the human blood sample in unit volume directly by an image processing algorithm according to the shadow imaging results since the physical pixel size occupied by the abnormally-sized platelets is significantly greater than the physical pixel size occupied by the normally-sized platelets (“image collecting module 3 for collecting samples of the shadow image, and an interface output on the printed circuit board 33 to the image analysis module to detect and analyze the sample after detecting from the second microfluidic channel 32 flows to the second micro hose 4”, [0024-0025]).
Huang doesn’t explicitly teach “a human blood sample”, “using an LED light source”, “the physical pixel size occupied by a directly-projected image of abnormally-sized platelets on the image sensor chip being about 8 m to 25 m and the physical pixel size occupied by a directly-projected image of normally-sized platelets being about 2 m to 5 m.
Huang and Fine are related as image detection device. 
Fine teaches “using an LED light source”, (“the light source may comprise monochromatic or quasi-monochromatic sources such as LEDs or lasers that can be switched at high speed”, [0203]), “a human blood sample”, “the physical pixel size occupied by a directly-projected image of abnormally-sized platelets on the image sensor chip being about 8 m to 25 m and the physical pixel size occupied by a directly-projected image of normally-sized platelets being about 2 m to 5 m (“operate the sensor in a mode in which the physical pixel resolution can be enhanced by capturing multiple exposures at slightly different positions of the sample relative to the sensor or the light source or both. The resulting data are then interpolated to provide an effectively higher (sub-pixel) resolution. Sensors in which the pixels are smaller than the diffraction limit of light will yield relatively high physical pixel resolutions and therefore will be particularly useful for the system, In general, for many implementations, the smaller the pixels the better”, [0109]; “A particular group of applications involves blood. The system can be used in detecting and analyzing types of cells in the blood, counting cells of various types in the blood, determining the normality of cells in the blood, monitoring the function of cells in the blood, and analyzing the chemistry of the blood. Blood counts, in which cells or cellular elements of particular kinds such as white cells, red cells, and platelets, are counted in a carefully controlled volume of blood”, [0230-0231]; “The system that we describe can provide rapid inexpensive blood counts performed conveniently at the location of the patient”, [0234]; “software to drive and read the sensor 530, and algorithms 526 to read images captured on the device, perform blood counts using typical or special blood count protocols”, [0236]; “A wide variety of counts could be performed including .. morphological aspects of the components of blood, categorization and counting of subtypes of cells of a broader type, i.e., differential blood counts, including numbers of neutrophils, total lymphocytes, lymphocyte subtypes identified on the basis of cell surface antigens, monocytes, basophils, eosinophils, reticulocytes, sickle cells, and other normal and abnormal blood cells,[243]; “an 8 µm diameter round cell that is red and lacking a nucleus could indicate a red blood cell. A 10 µm diameter round cell with a round nucleus larger than 7 µm in diameter and densely stained by Toluidine Blue or Gentian Violet could indicate a lymphocyte.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang to include a LED light source, “a human blood sample”,  “the physical pixel size occupied by a directly-projected image of abnormally-sized platelets on the image sensor chip being about 8 m to 25 m and the physical pixel size occupied by a directly-projected image of normally-sized platelets being about 2 m to 5 m.as taught by Fine for the predictable result of using human blood cell analysis, acquiring high resolution image directly from a close distance, analyze the data and display as taught by Fine in summary [0009-0012]. 
Regarding claim 9, the detection method based on the shadow imaging of platelets according to claim 8 is rejected (see above).
Huang in view of Fine teaches the detection method based on the shadow imaging of platelets according to claim 8.
Fine further teaches the detection method based on the shadow imaging of platelets according to claim 8, characterized in that the human blood sample to be detected is platelet suspension and diluent thereof obtained by separation of human whole blood (“A particular group of applications involves blood. The system can be used in detecting and analyzing types of cells in the blood, counting cells of various types in the blood, determining the normality of cells in the blood, monitoring the function of cells in the blood, and analyzing the chemistry of the blood. Blood counts, in which cells or cellular elements of particular kinds such as white cells, red cells, and platelets, are counted in a carefully controlled volume of blood”, [0230-0231]; “software to drive and read the sensor 530, and algorithms 526 to read images captured on the device, perform blood counts using typical or special blood count protocols”, [0236]; “A wide variety of counts could be performed including .. morphological aspects of the components of blood, categorization and counting of subtypes of cells of a broader type, i.e., differential blood counts, including numbers of neutrophils, total lymphocytes, lymphocyte subtypes identified on the basis of cell surface antigens, monocytes, basophils, eosinophils, reticulocytes, sickle cells, and other normal and abnormal blood cells,[243]; “an 8 µm diameter round cell that is red and lacking a nucleus could indicate a red blood cell. A 10 µm diameter round cell with a round nucleus larger than 7 µm in diameter and densely stained by Toluidine Blue or Gentian Violet could indicate a lymphocyte.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang in view of Fine to include characterization of the human blood sample to be detected platelet suspension and diluent thereof obtained by separation of human whole blood, as taught by Fine for the predictable result of using human blood cell analysis, acquiring high resolution image directly from a close distance, analyze the data and display as taught by Fine in summary [0009-0012].
Regarding claim 10, the detection method based on the shadow imaging of platelets according to claim 8 is rejected (see above).
Huang in view of Fine teaches the detection method based on the shadow imaging of platelets according to claim 8.
Fine further teaches the detection method based on the shadow imaging of platelets, characterized in that the injection of the human blood sample to be detected into the sample chamber is manual injection using a pipette or an injector, or automatic injection using an injection pump (“The sample includes blood cells”, [0027]; “The sample portion can be pumped into the sample space 360”, [0172], “The device to associate the portion of the sample with the surface includes a flow inlet and a flow outlet.”, [0017 and claim 22].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang in view of Fine to include a pump to flow the sample into the sample space for the predictable result of automatically controlling the sample flow.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fine et al. as applied to claim 1, and further in view of Yan et al. (CN 101807547).

Regarding claim 2, a detection device based on the shadow imaging of platelets according to claim 1 is rejected (see above).
Huang in view of Fine teaches the detection device based on the shadow imaging of platelets according to claim 1.
Fine further discloses the detection device based on the shadow imaging of platelets, characterized in that the image sensor chip uses pixel units, each of the pixel units has a size less than or equal to 1µm x 1 µm, (“good images can be obtained with a spacing of 1.4 microns and useful images have been achieved with a spacing of 2.2 microns. Devices having 1.1 micron spacing are expected to produce better results, and devices that will have 0.9 micron spacing are expected to produce even better results. The resolution of the image can be the same as the raw resolution of the sensor without requiring computational enhancement, or can be enhanced by computation, for example using multiple images, to reach a resolution that is at least twice as fine as the raw resolution along each dimension of the image. Therefore, useful device resolutions can be in the range of 5 microns or smaller, 3 microns or smaller, 2 microns or smaller, or 1 micron or smaller”, [0097]; “Submicron pixel resolution is possible, for example. The effective resolution of the system may be enhanced to sub-pixel levels using a wide variety of techniques” [0110]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang in view of Fine to include pixel units, each of the pixel units has a size less than or equal to 1µm x 1 µm as taught by Fine for the predictable result of obtaining good high-resolution images as taught by Fine in [0097].
Huang in view of Fine doesn’t explicitly teach sensor chip uses semi-floating gate transistors or composite dielectric gate photosensitive detectors and the whole image sensor chip has 25 million or more pixels.
 Huang and Yan are related as imaging sensor.
Yan teaches sensor chip uses composite dielectric gate photosensitive detectors (“The beneficial effect of the invention is that the advantages of photosensitive composite medium gate MOSFET detector as follows: and CMOS-APS to C compared with the photosensitive composite medium gate MOSFET has many advantages of CCD and CMOS-APS. but also overcomes the weakness of many of them, is an ideal choice for next generation imaging device; its features and advantages include: excellent scalability” [0037-0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang in view of Fine to include composite dielectric gate photosensitive detectors as taught by Yan for the predictable result of obtaining excellent scalability, and getting physical resolution higher than light optics resolution as taught by Yan in [0038].
Fine teaches sensor pixel size but Huang in view of Fine and Yan doesn’t explicitly teach the whole image sensor chip has 25 million or more pixels.
Since it has been held that where the general conditions of a claim are disclosed in the prior art and no criticality of sensor size has been established on the record, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang in view of Fine and Yan to have a sensor chip of 25 million or more pixels for the predictable result of covering the whole area which can be used for acquiring imaging.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fine et al. as applied to claim 1, and further in view of Bornheimer et al. (US 20150125882).

Regarding claim 7, a detection device based on the shadow imaging of platelets according to claim 1 is rejected (see above).
Huang in view of Fine teaches the detection device based on the shadow imaging of platelets according to claim 1.
Fine further the detection device based on the shadow imaging of platelets, characterized in that the LED light source is a narrowband LED light source (LED light source could be an array of monochrome LEDs or an array of composite narrow-band sources such as red, green and blue LEDs”, [0207]) having a central wavelength within a visible light region (“incident electromagnetic radiation (e.g., light) 99 that passes through 1010 .. radiation is typically in the wavelength range of visible light, near ultraviolet, or near infrared. We use the term light in its broadest sense to include all such ranges”, [0112]) and a bandwidth of 5 nm to 10 nm; or, the LED light source is a light source formed by coupling a broadband LED light source with a single-mode optical fiber, the broadband LED light source having a central wavelength within the visible light region and a bandwidth of 10 nm to 35 nm, and the single-mode optical fiber having a diameter of 30 m to 250 m.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have the LED light source is a narrowband LED light source having a central wavelength within a visible light region for the predictable result of providing light over a range of color and intensity at any position on the array as Fine teaches in [0207].
Huang in view of Fine doesn’t explicitly teach the LED light source is a narrowband LED light source bandwidth of 5 nm to 10 nm.
Huang and Bornheimer are related as microfluid devices.
Bornheimer teaches the LED light source is a narrowband LED light source bandwidth of 5 nm to 10 nm (“The term "narrow band" is used herein in its conventional sense to refer to a light source which emits light having a narrow range of wavelengths, such as for example 10 nm or less .. light sources which emit a specific wavelength of light (i.e., monochromatic light). Any convenient narrow band light source protocol may be employed, such as a narrow wavelength LED”, [0099]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have t the LED light source is a narrowband LED light source bandwidth of 5 nm to 10 nm and taught by Bornheimer for the predictable result of obtaining clear image of cells as Bornheimer teaches in [0154].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872